Citation Nr: 0816909	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  99-03 899	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 8, 
1998 for the grant of service connection for a right lung 
disorder.

3.  Entitlement to a rating higher than 60 percent for the 
right lung disorder since June 1, 1998.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In its May 2005 decision and remand, the Board reopened the 
veteran's claim for service connection for PTSD based on the 
submission of new and material evidence.  38 C.F.R. 
§ 3.156(a) (2001).


FINDINGS OF FACT

1.  The veteran's PTSD is attributable to stressful events 
that occurred during his military service.  

2.  The veteran's original claim for a right lung disorder 
was received on January 8, 1998.  A second claim was received 
on March 12, 1998.  Service connection was originally granted 
effective March 12, 1998, but later an earlier effective date 
of January 8, 1998 was granted to coincide with the date that 
he had first filed a claim.  

3.  The veteran does not have current malignant neoplasms of 
any part of his respiratory system, nor has he had surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure in the past 6 months.



4.  The veteran does not have a Forced Expiratory Volume in 
one Second (FEV-1) that is less than 40 percent of predicted 
value, or; a FEV-1/Forced Vital Capacity (FVC) of less than 
40 percent or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; a maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episodes of acute respiratory failure, 
or; a disability that requires outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  The criteria are not met for an effective date earlier 
than January 8, 1998, for the grant of service connection for 
the right lung disorder.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  

3.  The criteria also are not been for a rating higher than 
60 percent for the right lung disorder since June 1, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.97, Diagnostic Codes (DCs) 6819, 6844 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in January 
2004 and June 2005, the RO and Appeals Management Center 
(AMC) advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
This included informing him that evidence of an earlier-filed 
claim was needed to substantiate his claim for an earlier 
effective date.  As the Board had directed when remanding 
this case in May 2005, he received this claim-specific notice 
in the June 2005 letter.  See Huston v. Principi, 17 
Vet. App. 195 (2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The initial adjudication in question, 
however, in September 1998, was prior to the enactment of the 
VCAA in November 2000, so the RO could not reasonably have 
been expected to comply with a law that did not yet exist.  
And of equal or even greater significance, the two VCAA 
letters provided in January 2004 and June 2005 were sent 
before issuing the August 2007 supplemental statement of the 
case (SSOC) - wherein the RO and AMC readjudicated the 
claims based on any additional evidence that had been 
received since that initial September 1998 rating decision, 
statement of the case (SOC), and any prior supplemental SOC 
(SSOC).  This is important to point out because the Federal 
Circuit Court has recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and 


notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The January 2004 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claims.  Pelegrini II, 18 Vet. App. at 120-21.  
However, the more recent June 2005 letter did make this 
specific request and, in any event, VA's Office of General 
Counsel has indicated requiring VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

The Board is aware of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), regarding the 
need to provide VCAA notice concerning all elements of a 
claim, including the downstream disability rating and 
effective date elements.  But, as mentioned, the Board 
already directed - and the veteran already received as a 
result of the Board's remand, notice concerning his effective 
date claim to comply with Huston.  And the Board is granting 
his claim for service connection for PTSD, so the RO will 
have the opportunity to provide any additional notice 
required concerning the downstream disability rating and 
effective date elements of this claim when implementing the 
Board's decision.  Moreover, there is no basis to grant the 
claim for a higher disability rating for the right lung 
disorder, so the downstream effective date element of that 
claim is moot.  38 C.F.R. § 20.1102 (harmless error).



With respect to the duty to assist, the RO and AMC have 
obtained the veteran's service medical records (SMRs), some 
of his service personnel records, and his VA medical records 
- including the reports of his VA compensation examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its May 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service Connection for PTSD

Service connection is granted for current disability 
resulting from disease or injury incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 
104 F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

Here, the veteran has a current diagnosis of PTSD, so there 
is no disputing he has this condition.  Thus, the 
determinative issue is whether this condition is attributable 
to his military service - and, in particular, to a confirmed 
stressor.  See, e.g., Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's PTSD claim is predicated on three stressors.  
First, he alleges that a convoy of which he was a member came 
under fire and vehicles were hit on the way from Cam Ranh Bay 
to Phan Rang during his first week stationed in the Republic 
of Vietnam.  He says the convoy was made up of members of his 
and other units, including the 542 Quartermasters.  

Second, the veteran reports driving a fuel truck off of a 
cliff while on a trip to Na Trang in October 1970 or 
thereabouts.  He says a person in the truck was hurt and in 
the hospital for a few days.  In November 1986, the U. S. 
Army and Joint Services Records Research Center (JSRRC) (then 
known as the Environmental Support Group (ESG)) indicated 
that it could not verify the movement of the person the 
veteran specified because morning reports could not be 
obtained.  The veteran had stated there was a line-of-duty 
report regarding the loss of the truck.  



The third and final claimed stressor is the purported injury 
of a friend in a collision between the jeep his friend was 
driving and a truck in February or March 1971.  The veteran 
says a truck from another unit was hit by enemy fire and 
destroyed, and that the demolished truck remained on the 
roadside after the attack.  

The Board remanded this case in May 2005 so that additional 
records, such as morning and operational reports for the 
veteran's unit in Vietnam, could be obtained in an attempt to 
verify some or all of these claimed stressors.  

In February 2007, the JSRRC sent Operational Reports - 
Lessons Learned from the U.S. Army Support Command 
(USASUPCMD), the higher headquarters for the 
18th Quartermaster Platoon and the 524th Quartermaster Company 
for the periods from May 1 - October 31, 1970 and May 1 - 
October 31, 1971.  The JSRRC notified VA that it had 
coordinated its research with the U. S. Army Criminal 
Investigation Command (USACIDC), and that the USACIDC was 
unable to locate records documenting an incident where a 
vehicle was driven off a cliff in October 1970.  

However, the AMC obtained Morning Reports from part of the 
veteran's period of service in the Republic of Vietnam.  He 
was in Vietnam from July 19, 1970 until August 13. 1971.  The 
Operational Reports from USASUPCMD show that, on July 24, 
1970, during his first week in Vietnam, units under USASUPCMD 
were attacked with mortars at the My Ca Checkpoint.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).



In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  In Suozzi, 10 Vet. App. at 310- 11, the Court 
determined that evidence that the veteran's company had 
received heavy casualties during an attack consisting of 
copies of radio logs of that incident was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of his presence with the company 
during that particular incident.  Also, Pentecost, 16 Vet. 
App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that, although the veteran's unit 
records did not specifically show he was present during the 
alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

There is legitimate reason to believe the veteran was indeed 
present during the mortar attack that occurred during his 
first week in Vietnam, and that, as the VA examiner concluded 
in November 1998, this event was traumatic for the veteran.  
That is to say, there has been at least some credible, 
independent corroboration of his claimed stressor.  It 
deserves mentioning that, when trying to remember the 
approximate date that his convoy was attacked by the enemy, 
the veteran was accurate within a week, despite the event 
having occurred many years ago.  This is a reflection of his 
credibility, which, in turn, means the November 1998 
VA examiner was not relying on an unsubstantiated history for 
concluding the veteran has PTSD most likely the result of 
traumatic events that occurred during his tour in Vietnam.  
See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(indicating the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran).  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility, which the Board is not doing 
in this instance.  

The Board finds that the Operational Reports - Lessons 
Learned from USASUPCMD, combined with the Morning Reports 
from the veteran's unit, corroborate his first claimed 
stressor that he was driving a truck that was attacked by the 
enemy during his first week of service in Vietnam, even 
though there is no direct corroboration of his physical 
proximity to the attack.  Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The November 1998 VA examiner has linked the veteran's PTSD 
to traumatic events in Vietnam, including that attack.  So 
there is the required diagnosis of PTSD and linkage of this 
diagnosis to a traumatic event coincident with the veteran's 
service in Vietnam, especially when all reasonable doubt is 
resolved in his favor.  So service connection is warranted.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Earlier Effective Date for the Grant of Service Connection 
for the Right Lung Disorder

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).



When a claim is denied, and the claimant fails to timely 
appeal that decision by filing a notice of disagreement (NOD) 
within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), and a substantive appeal (VA Form 9 or equivalent 
statement) within 60 days of the statement of the case (SOC) 
or within the remainder of the one-year period following 
notification of the decision in question, that decision 
becomes final and binding on him based on the evidence then 
of record and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. §§ 3.105, 20.200, et. seq.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The veteran was discharged from the military in December 
1975.  The first time he filed a claim specifically alleging 
a lung disorder related to his military service was on 
January 8, 1998.  He submitted a second claim on March 12, 
1998.  In a September 1998 rating decision, the RO granted 
service connection for the lung disorder with an initial 100 
percent rating effective as of March 12, 1998, and a 10 
percent rating effective as of June 1, 1998.  In response, he 
filed a timely NOD contesting that effective date.  And in an 
October 1998 rating decision, the RO acknowledged that he had 
first filed his claim for a lung disorder on January 8, 1998, 
and therefore granted that earlier effective date for the 
grant of service connection with the initial 100 percent 
rating.  The 10 percent rating remained effective as of June 
1, 1998.  A February 1999 RO decision increased this 10 
percent rating to 60 percent, still effective June 1, 1998.

The veteran contends he is entitled to an effective date 
earlier than January 8, 1998, for the initial grant of 
service connection for his right lung disorder. However, 
there is no basis for assigning an effective date earlier 
than this date he first filed his claim.  

The veteran does not specifically contend that he had a right 
lung disorder prior to January 8, 1998.  But even if he was 
contending this, the argument that the effective date 
therefore should go back to when his right lung disorder was 
first diagnosed is insufficient to grant an earlier effective 
date.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Board is not disputing the veteran may have had a right 
lung disorder prior to filing his initial January 1998 claim.  
But that is not the dispositive issue.  Rather, according to 
the applicable statute and regulation, and case law, the 
effective date for the grant of service connection for his 
right lung disorder may be no earlier than the actual date of 
receipt of his claim specifically for this condition - which 
was not until January 8, 1998.  There simply is no legal 
entitlement to an earlier effective date prior to when he 
filed this specific claim.

For these reasons and bases, the claim must be denied.  The 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Rating Higher than 60 Percent for the Right Lung Disorder 
Since June 1, 1998

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  



If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right lung disability, currently 
rated as 60-percent disabling under DC 6819-6844, for 
malignant neoplasms and post-surgical residuals.  38 C.F.R. 
§ 4.97.  

Under DC 6819, a 100 percent rating is warranted for 
malignant neoplasms in any specified part of the respiratory 
system, exclusive of skin growths.  38 C.F.R. § 4.97.  A Note 
accompanying DC 6819 states that the 100 percent rating 
should continue "beyond the cessation of any surgical, x-
ray, antineoplastic chemotherapy or other therapeutic 
procedure."  Six months after such treatment is 
discontinued, the appropriate disability rating should be 
determined by a mandatory VA examination.  If there is no 
local recurrence or metastasis, the rater should evaluate on 
the residuals.  38 C.F.R. § 4.97, DC 6819, Note.  A change in 
rating is subject to 38 C.F.R. § 3.105(e), which governs 
rating reductions.  



Under DC 6844, the rater is instructed to evaluate the 
claimed disability under the General Rating Formula for 
Restrictive Lung Disease (for DCs 6840-6845).  A 60 percent 
evaluation is warranted when the veteran has a FEV-1 of 40 to 
55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, 
or; a DLCO (SB) of 56 to 65 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation is warranted when the veteran's FEV-
1 is less than 40 percent predicted, or; the FEV-1/FVC is 
less than 40 percent, or; the DLCO (SB) is less than 40 
percent predicted, or; the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; the veteran 
requires outpatient oxygen therapy.  

The veteran already has what amounts to be a "staged" rating 
under Fenderson because he initially had a 100 percent rating 
and then, six months after his surgery, the RO assigned a 10 
percent evaluation, which was later increased to 60 percent.  
His appeal does not concern whether it was appropriate to 
reduce his rating from the 100-percent level under DC 6819-
6844, including insofar as whether the RO complied with 38 
C.F.R. § 3.105(e) in terms of providing him proper notice of 
the intended reduction and giving him an opportunity to be 
heard on the matter, such as during a hearing.  So the Board 
need only rate the disability and, for the following reasons 
and bases, determines that a higher 100 percent rating is not 
warranted.

The veteran had a VA respiratory examination with subsequent 
pulmonary function test (PFT) in October 2006.  He mentioned 
his right upper lobectomy in 1998, with no other therapy 
since that time.  He reported losing five pounds in the last 
year, however, when weighed, he actually had gained two 
pounds.  The examiner noticed that the veteran's weight was 
stable.  He reported an occasional productive cough, 
occasional hemoptysis, and dyspnea on exertion.  He used an 
albuterol inhaler every three to four hours.  He had not been 
placed on oxygen therapy.  He denied incapacitation. 

Upon examination, the veteran had no increase in respiratory 
rate when he walked 20 feet to the examining room.  He was 
afebrile and walked with no assistive device.  He did not use 
accessory muscles of respiration.  His lungs were slightly 
diminished, but had good air movement bilaterally, with no 
rales, rhonchi, or wheezes.  His chest was not hyper 
inflated.  The examiner diagnosed lung cancer with no 
specific details of pathology and right upper lobectomy, 
indicating the veteran had provided a "relatively positive" 
review of his systems and appeared unlabored on walking and 
did not appear to have severe respiratory decompensation or 
limitation.  There was no evidence of recurrence of the lung 
cancer.  The examiner also diagnosed active tobacco abuse.  

The results of the October 2006 PFT indicated the veteran's 
FEV-1 was 69 percent predicted.  His FEV-1/FVC was 63 
percent.  His DLCO was 82 percent predicted.  The spirometry 
indicated a moderate airway obstruction and clinically 
significant improvement with bronchodilator testing.  His 
DLCO was normal.  

The veteran had earlier had a VA examination and PFT in 
November 2000.  The examiner noted the veteran did not 
receive radiation or chemotherapy following his right upper 
lobectomy.  Upon examination, he specifically denied 
experiencing chest pain.  His lungs were clear to 
auscultation and percussion, and there were no audible rales.  
The diagnosis was postoperative carcinoma (cancer) of the 
lungs.  

The results of the PFT indicated the veteran's FEV-1 was 84 
percent predicted.  His FEV-1/FVC was 64 percent.  His DLCO 
was not measured.  The diagnosis was moderate obstructive 
disease.  

A contemporaneous August 2000 chest x-ray showed no acute 
pulmonary parenchymal or pleural disease.  There were no new 
noncalcified pulmonary nodules and the veteran's 
cardiomediastinal silhouette was stable.  No diagnosis was 
provided.  



The veteran also had a VA respiratory examination in November 
1998.  The examiner noted the veteran did not receive post-
operative radiation or chemotherapy, and that his doctors 
felt that the cancerous tumor had been completely removed.  
He used an albuterol inhaler and had periodic episodes of 
cough and chest congestion.  He reported shortness of breath 
after walking one and a half blocks on level ground at a 
normal pace.  He denied chest pain and hemoptysis.  Upon 
examination, his lungs were clear to auscultation and 
percussion.  The diagnosis was post-operative status right 
upper lobectomy for carcinoma of the lung.

The results of a PFT that same month showed the veteran's 
FEV-1 was 53 percent predicted.  His FEV-1/FVC was measured 
as 78 percent predicted, or .63.  His DLCO was not measured.  
The diagnosis was moderate obstructive pulmonary impairment, 
with no change after bronchodilator.  A November 1998 chest 
x-ray showed an absence of active cardiopulmonary disease.  

The veteran also had a VA respiratory examination in August 
1998.  He reported shortness of breath after walking three 
blocks at a normal pace.  He used an albuterol inhaler three 
times a day and took Motrin for chest wall pain.  
Upon examination, his breath sounds were diminished on the 
right side, but his lungs were otherwise clear to 
auscultation and percussion.  The examiner did not hear 
wheezes or rhonchi.  The diagnosis was post-operative status 
right upper lobectomy for carcinoma of the right lung without 
recurrence.  

The results of an August 1998 PFT showed the veteran's FEV-1 
was 76 percent predicted.  His FEV-1/FVC was .58 with a 3 
percent change after bronchodilator therapy.  His DLCO was 
not measured.  The diagnosis was  moderate obstructive 
pulmonary impairment.  



These findings show the veteran is not entitled to a rating 
higher than 60 percent for his right lung disorder.  He does 
not have active lung cancer, and he has not had chemotherapy 
or radiation at any point during his treatment for this 
disease.  He also has not had any therapeutic treatment in 
the last six months.  Therefore, he is not entitled to a 100 
percent evaluation under DC 6819.  

Under DC 6844, the veteran's PFT results do not currently 
meet the criteria for even a 60 percent evaluation, and 
therefore, they cannot possibly meet the more stringent 
criteria for a higher 100 percent evaluation.  His PFT 
results show improvement from the time of his upper right 
lobectomy until the present.  The VA examinations and 
additional post-service medical treatment records do not show 
that he has a maximum exercise capacity of less than 15 
ml/kg/min, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory 
failure.  He and VA medical examiners have denied that he has 
ever needed oxygen therapy.  

Based on this evidence, the Board finds that the overall 
disability picture for the veteran's right lung disorder does 
not more closely approximate a 100 percent rating.  38 C.F.R. 
§ 4.7.  For these reasons and bases, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is of primary importance, but 
rather, the entire period since the effective date of the 
award is to be considered to ensure that consideration is 
given to the possibility of staging the rating; that is, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. at 
125-26.  The veteran, however, has not met the requirements 
for a higher rating at any time since the effective date of 
his 60 percent evaluation, so the Board may not stage his 
rating because he has been, at most, 60-percent disabled 
during the entire period at issue.  His prior, 100 percent 
rating does not continue where, as here, the evidence shows a 
post-operative improvement in his status.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.  

An effective date earlier than January 8, 1998, for the grant 
of service connection for the right lung disorder, is denied.  

A rating higher than 60 percent for the right lung disorder 
also is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


